EXHIBIT 10.1
TANDY BRANDS ACCESSORIES, INC.
BENEFIT RESTORATION PLAN
Amendment No. 5
     THIS AMENDMENT NO. 5 to the Tandy Brands Accessories, Inc. Benefit
Restoration Plan (the “Plan”) is dated December 31, 2008, to amend the Plan in
the following respects:
     WHEREAS, the Plan was established by Tandy Brands Accessories, Inc., a
Delaware corporation (the “Company”), effective as of July 1, 1993, and was
subsequently amended from time to time;
     WHEREAS, in accordance with Sections 8.4 and 8.6 of the Plan, the Plan
shall be administered by the Committee (as designated by the Company’s Board of
Directors), and the Company’s Board of Directors (the “Board”) shall have the
discretion to amend the Plan; and
     WHEREAS, the Board has determined to amend the Plan by making such changes
as necessary to comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”).
     NOW THEREFORE, effective December 31, 2008, the Plan is hereby amended in
the following respects:
     1. Definition of Disability. Section 1.7 of the Plan shall be deleted in
its entirety and replaced with the following:
          “1.7 “Disability” means that a Participant (i) is unable to engage in
any substantial gainful activity by reason of any medically-determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months;
(ii) is, by reason of any medically-determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company; or (iii) is deemed by the Social
Security Administration to be totally disabled. The determination of the
existence of a Disability shall be made by the Committee in accordance with
Section 409A of the Code.
     2. Eligibility. Article II of the Plan shall be deleted in its entirety and
replaced with the following:
          “Participation in the Plan shall be made available to a select group
of individuals providing services to the Company in key positions of management
and responsibility who are eligible to make contributions to the Employees
Investment Plan, the amount of which is reduced by reason of the application of
the limitations set forth in Sections 401(a)(17) or 402(g)(1) of the Code. Such
individuals may elect to participate hereunder by executing a participation
agreement in such form and at such time as the Committee shall require, provided
that each

1



--------------------------------------------------------------------------------



 



participation agreement shall be executed no later than the last day of December
immediately preceding the Plan Year for which an individual elects to make
contributions to the Plan in accordance with the provisions of Section 3.1
hereof. Notwithstanding the foregoing, in the first year in which an individual
becomes eligible to participate in the Plan, he may elect to participate in the
Plan by executing a participation agreement, in such form as the Committee shall
require, within thirty (30) days of the date on which he is notified by the
Chief Executive Officer of his eligibility to participate in the Plan. In such
event, his election to participate in the Plan shall become effective as of the
first full payroll period beginning in the calendar quarter immediately
following the Committee’s receipt of his participation agreement. The
determination as to the eligibility of any individual to participate in the Plan
shall be in the sole and absolute discretion of the Chief Executive Officer of
the Company, whose decision in that regard shall be conclusive and binding for
all purposes hereunder.”
     3. Contributions. The second flush paragraph of Section 3.1 of the Plan
shall be deleted in its entirety and replaced with the following:
          “At the time a Participant makes a deferral election pursuant to this
Section 3.1, the Participant shall elect the manner and date upon which his
benefit under the Plan (an “Initial Election”) shall be distributed (the
“Original Distribution Date”). A Participant shall have the option to change his
or her Initial Election to postpone or modify the manner of payment of his
benefit from that initially elected to be effective as of the Original
Distribution Date; provided that such election (the “Subsequent Election”) is
received by the Committee at least twelve months before the Original
Distribution Date in effect prior to the Subsequent Election, and the modified
Original Distribution Date shall occur no earlier than five years from the
Original Distribution Date prior to such Subsequent Election. Under no
circumstances shall a modification of the Original Distribution Date result in
an acceleration of payments in violation of Section 409A of the Code. The
distribution elections described in this paragraph must be made on a form
supplied by the Committee for that purpose.”
     4. Payment of Benefits. Sections 7.1, 7.2, 7.3 and 7.4 of the Plan shall be
deleted in their entirety and replace with the following:
          “7.1 The payment of a Participant’s benefit shall be made in a lump
sum in cash and shall be paid, except as otherwise provided in Sections 7.1 and
7.2, upon the earlier of the time specified by the Participant in his
participation agreement or his death, but in no event later than sixty days
following the calendar year in which the Participant attains age sixty-five.
Notwithstanding the foregoing:
               (a) If any portion of a Participant’s Account is required to be
included in income by the Participant prior to receipt of Account proceeds due
to a failure of this Plan or any aggregated plan to comply with the requirements
of Section 409A of the Code, the Committee may determine that such Participant
shall receive a distribution from the Plan in an amount equal to the lesser of:
(i) the portion of his Account required to be included in income as a result of
the failure of the Plan or any aggregated plan to comply with the requirements
of Section 409A of the Code, or (ii) the balance of the Participant’s Account.

2



--------------------------------------------------------------------------------



 



               (b) If the Company is required to withhold amounts to pay the
Participant’s portion of the Federal Insurance Contributions Act (FICA) tax
imposed under Sections 3101, 3121(a) or 3121(v)(2) of the Code with respect to
amounts that are or will be paid to the Participant under the Plan before they
otherwise would be paid, the Committee may determine that such Participant shall
receive a distribution from the Plan in an amount equal to the lesser of:
(i) the amount in the Participant’s Account or (ii) the aggregate of the FICA
taxes imposed and the income tax withholding related to such amount.
               (c) In the case of administrative necessity, the payment of
benefits may be delayed up to the later of the last day of the calendar year in
which payment would otherwise be made or the 15th day of the third calendar
month following the date on which payment would otherwise be made.
          7.2 Notwithstanding anything in the Plan to the contrary, with respect
to a Participant who is a “specified employee” (within the meaning of
Section 409A of the Code), no payments under the Plan may begin prior to the
date that is six months following such Participant’s separation from service (as
defined under Section 409A of the Code), or if earlier, such Participant’s date
of death. Any payments that would have been made to a Participant but for the
six-month delay under this Section 7.2 of the Plan shall be accumulated by the
Company and paid (without interest) on the first day of the seventh month
following the separation from service.”
     5. Effect on Plan. Except as otherwise set forth in this Amendment No. 5,
the Plan shall remain in full force and effect.
     IN WITNESS WHEREOF, the Company, by its duly authorized officer, has
executed this Amendment No. 5 to the Plan effective as of the date first
indicated above.

            TANDY BRANDS ACCESSORIES, INC.
a Delaware corporation
      By:   /s/ Craig Mackey         Name:   Craig Mackey        Title:   Chief
Financial Officer     

3